Whitlock, J.
It is void at common law, and it is the same respecting the sheriff or his officers. 13 Jac. Sherley and Packer’s case. A promise to give to the sheriff or his officers more than the fees is void, being contrary to the common and statute law. There is no difference in this case. The plaintiff arrested John Green, as the sheriff's deputy; it was the sheriff’s act. It is a sale of justice.
Jones, J,
There is no difference in this case. Yet I do not agree that it is the same in the case of a promise to a mere stranger, in case he would go to the sheriff and procure him to arrest I. S. it is a good consideration. As if I promise £. 10 to I. S. for procuring the sheriff to arrest another; whereupon the sheriff makes his warrant to another to arrest I. D. I. S. has a good cause of action, as it was by his procurement, and he is no officer of the sheriff, but in this case the plaintiff was, and the sheriff shall be charged for the escape. Much mischief would ensue, if it was not so, and statutes would be eluded. It is also void at common law.